ITEMID: 001-61758
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF GĘSIARZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the length of the proceedings;Inadmissible under Art. 6-1 with regard to the fairness of the proceedings;Inadmissible under Art. 13;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1933 and lives in Częstochowa, Poland.
5. The applicant shared a house and a plot of land with three family members (“the neighbours”). On 6 February 1989 he instituted non-contentious proceedings (postępowanie nieprocesowe) before the Częstochowa District Court (Sąd Rejonowy w Częstochowie) in which he requested that the co-ownership of the property be dissolved.
6. Until November 1991 the court held eight hearings and ordered two expert opinions.
7. On 30 April 1992 the court stayed the proceedings because the applicant had failed to pay an advance fee towards the costs of an expert opinion.
8. On 22 September 1994 the proceedings were resumed as the applicant paid the costs ordered by the court.
9. On 6 and 20 December 1994 the court held hearings. It ordered a supplementary expert opinion.
10. In February and March 1995 the applicant requested the court to appoint another expert. Subsequently, he challenged an expert opinion and the expert who prepared it. The court dismissed his applications on 22 March and 31 May 1995.
11. On 23 June 1995 the court ordered another expert opinion. The opinion was submitted to the court on 5 September 1995.
12. On 17 October 1995, 16 January, 2 April and 15 May 1996 the court held hearings. It ordered three supplementary expert opinions.
13. Between 12 August and 5 December 1996 the proceedings were stayed because the applicant failed to pay an advance fee towards the costs of a supplementary expert opinion.
14. In December 1996 an expert opinion was submitted to the court; subsequently, the court ordered another expert opinion.
15. In February 1997 the applicant challenged the appointment of a new expert.
16. On 17 September 1997 the expert submitted his opinion to the court.
17. On 24 November 1997 the court held a hearing.
18. On 28 November 1997 the Częstochowa District Court gave a decision in which it dissolved the coownership.
19. The neighbours appealed against it.
20. On 26 May 1998 the Częstochowa Regional Court (Sąd Wojewódzki) quashed the impugned decision and remitted the case to the firstinstance court.
21. On 22 October 1998 the court held a hearing at which it decided to hold a view of the property. The applicant requested the court not to schedule any hearing until 16 November 1998.
22. On 21 May 1999 the judge held a view of the property.
23. On 10 June 1999 the court held a hearing. Subsequently, the court ordered another expert opinion and ordered the applicant to pay an advance fee towards the costs of it.
24. On 10 September 1999 the Częstochowa District Court stayed the proceedings because the applicant had failed to pay the advance fee. The applicant’s appeal against this decision was allowed by the Częstochowa Regional Court on 15 November 1999.
25. On 12 April 2000 the court held a hearing.
26. Subsequently, the neighbours challenged a court expert. Their challenge was finally dismissed on 2 June 2000.
27. On 14 July 2000 the applicant challenged another court expert. On 2 August 2000 the Częstochowa District Court dismissed his application.
28. On 18 November 2000 the expert submitted another opinion to the court.
29. On 2 April 2001 the District Court held a hearing.
30. On 11 June 2001 the applicant instituted another set of civil proceedings in which he requested permission to be connected to the public water supply and to carry out construction works on the co-owned property. The proceedings are pending before the Częstochowa District Court.
31. On 12 June 2001 the court again decided to stay the proceedings because administrative proceedings concerning a porch built by one of the neighbours were pending. The applicant appealed against this decision.
32. On 20 August 2001 the Częstochowa District Court resumed the proceedings.
33. At the hearing held on 14 January 2002 the court for the second time decided to stay the proceedings due to the administrative proceedings concerning the porch. The applicant’s appeal was dismissed on 14 March 2002.
34. On 19 April 2002 the applicant applied to resume the proceedings.
35. In December 2002 and January 2003 the court requested certain municipal and central authorities to provide some information necessary for the case.
36. On 4 April 2003 the proceedings were resumed and on 12 June 2002 the court held a hearing.
37. On 7 April 2003 the Częstochowa District Court gave a decision. It dissolved the co-ownership.
38. On 28 April 2003 the applicant lodged an appeal against that decision.
39. On 1 July 2003 the Częstochowa Regional Court dismissed the appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
